Citation Nr: 0921212	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil and neck due to exposure to an herbicide 
agent.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
squamous cell carcinoma of the right tonsil and neck as a 
result of exposure to an herbicide agent.  

In a November 2007 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In July 2008, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a July 2008 Joint Motion.  
The case is once again before the Board for review.  


FINDINGS OF FACT

Squamous cell carcinoma of the right tonsil and neck is shown 
by competent medical evidence to be related to exposure to an 
herbicide agent in service.  


CONCLUSIONS OF LAW

Squamous cell carcinoma of the right tonsil and neck was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred or aggravated 
during service if such diseases become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is seeking service connection for squamous cell 
carcinoma of the right tonsil and neck which he claims is due 
to exposure to Agent Orange or other herbicides in Vietnam.  
A Veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2008). VA's Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

In accordance with the Agent Orange Act of 1991, Pub. L. 102- 4, 
105 Stat. 11, the National Academy of Sciences (NAS) reviews and 
summarizes scientific evidence concerning the association between 
herbicide exposure used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. Congress mandated 
that NAS determine, to the extent possible: (1) whether there is 
a statistical association between the suspect diseases and 
herbicide exposure, considering the strength of the scientific 
evidence and the appropriateness of the methods used to detect 
the association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the Republic 
of Vietnam during the Vietnam Era; and (3) whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
See Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42600 (June 24, 2002).  Based on NAS 
findings, the Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  However, even if a veteran is found not 
entitled to a regulatory presumption of service connection, the 
claim must still be reviewed to determine if service connection 
can be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation).
        
The Veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  

Evidence of record clearly establishes that the Veteran has a 
current diagnosis of squamous cell carcinoma of the right 
tonsil and neck.  The Veteran was diagnosed with squamous 
cell carcinoma in a right branchial cleft cyst in January 
1996.  The operative report indicates that the Veteran had a 
normal larynx, hypopharynx, and oropharynx.  The nasopharynx 
was examined and showed no evidence of tumor.  In February 
2001, the Veteran was diagnosed with poorly differentiated 
squamous cell carcinoma of the right tonsil.  A March 2001 
surgery revealed a large tumor involving the right lateral 
pharyngeal wall, invading the right tongue base, and 
extending approximately 2 cm. into the tongue.  An April 2001 
pathology report showed invasive poorly differentiated 
squamous cell carcinoma arising in the right tonsil, as well 
as metastatic squamous cell carcinoma of three of thirty-six 
lymph nodes that were dissected.

The Veteran and his representative contend that squamous cell 
carcinoma of the right tonsil and neck should qualify as a 
respiratory cancer or as non-Hodgkin's lymphoma under 38 
C.F.R. § 3.309(e).  In this regard, it is asserted by and on 
the Veteran's behalf that while his tonsil and neck cancer 
are not explicitly listed among the enumerated conditions in 
section 3.309(e), this "non-presumptive cancer" is "too 
close to separate completely" from the enumerated 
respiratory cancers of either the lung, bronchus, larynx, or 
trachea.  The United States Court of Appeals for Veterans 
Claims pursuant to a Joint Motion for Remand returned this 
case to the Board to address this medical question.   

The Board, therefore, requested a VA medical expert opinion 
addressing the following questions: (1) Is it was possible to 
differentiate the Veteran's squamous cell cancer of the right 
tonsil, right branchial cleft cyst, right lateral pharyngeal 
wall, and or/lymph nodes of the neck from the enumerated 
presumptive respiratory cancers of either the lung, bronchus, 
larynx, or trachea?  (2) May the Veteran's squamous cell 
cancer of the right tonsil, right branchial cleft cyst, right 
lateral pharyngeal wall, and or/lymph nodes of the neck be 
classified as non-Hodgkin's lymphoma? (3) Is it at least as 
likely as not that the Veteran's squamous cell cancer of the 
right tonsil, right branchial cleft cyst, right lateral 
pharyngeal wall, and or/lymph nodes of the neck are otherwise 
etiologically related to the Veteran's military service, 
including exposure to Agent Orange or other herbicides?

A March 2009 VA expert medical opinion was provided by the 
Chief of Otolaryngology - Head and Neck Surgery at a VA 
Medical Center.  The claims file was reviewed and pertinent 
findings were noted.   

In response to the first inquiry, the physician stated, 
        
In the head and neck, squamous cell carcinoma is 
the most common malignancy, accounting for 
approximately 90% of all cancer diagnosis.  This 
form of cancer can arise in almost any anatomic 
location within the head and neck region, 
including the tongue, tonsil, pharynx, and 
larynx.  When looking at a pathologic specimen of 
squamous cell carcinoma, there is no way to tell 
which anatomic site is the point of origin.  
Histologically, poorly differentiated squamous 
cell carcinoma of the tonsil, branchial cleft 
cyst, and larynx all appear identical.  The only 
differentiation that can be made is based on the 
surgeon's description of where the specimen was 
taken. 

In response to the second inquiry, the physician stated that 
the Veteran's squamous cell cancer of the right tonsil, right 
branchial cleft cyst, right lateral pharyngeal wall, and 
or/lymph nodes of the neck could not be classified as non-
Hodgkin's lymphoma.  Non-Hodgkin's Lymphoma is a distinct 
pathologic diagnosis with features completely different from 
squamous cell carcinoma.  

In response to the third inquiry, the physician stated, 
        
Agent Orange or dioxin exposure has been linked 
to several malignancies which can involve the 
head and neck region.  These include lymphoma, 
multiple myelomas, and several sarcomas . . .   
Squamous cell carcinoma of the larynx has been 
linked to dioxin toxicity, but similar 
malignancies, involving other areas of the upper 
airway have not . . .  Given the fact that 
squamous cell carcinoma of the larynx has been 
linked to Agent Orange exposure, and that the 
tonsil, pharynx, and branchial cleft cysts 
communicate within the same area (all within a 
space of approximately 2cm), it is my opinion 
that this Veteran's squamous cell carcinoma of 
the right tonsil, right branchial cleft cyst, 
right lateral pharyngeal wall, and lymph nodes of 
the neck is at least as likely as not to be 
etiologically related to Agent Orange or other 
herbicide exposure. 

The March 2009 VA expert medical opinion shows that the 
Veteran's squamous cell cancer of the right tonsil, right 
branchial cleft cyst, right lateral pharyngeal wall, and 
lymph nodes of the neck cannot be differentiated from the 
enumerated presumptive respiratory cancers of either the 
lung, bronchus, larynx, or trachea, and are likely related to 
exposure to an herbicide agent in service.  Therefore, the 
Board finds that service connection for squamous cell 
carcinoma of the right tonsil and neck is warranted. 



C.  Conclusion

The Veteran has been diagnosed with squamous cell carcinoma 
of the right tonsil and neck, and competent medical evidence 
shows that his squamous cell carcinoma is etiologically 
related to exposure to an herbicide agent.  Therefore, the 
Board concludes that the evidence supports a finding that the 
Veteran has squamous cell carcinoma of the right tonsil and 
neck etiologically related to active service.  



ORDER

Service connection for squamous cell carcinoma of the right 
tonsil and neck is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


